Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 in Figs. 1-6 in the reply filed on 11/4/2021 is acknowledged.  The traversal is on the ground(s) that species share most features in common such that a single search of reasonable burden could be made to encompass all of species.  This is not found persuasive because searching all the various embodiments would require additional text search queries and strategies as well as the examination of all the different features in the current set of claims and on amendment.
The requirement is still deemed proper and is therefore made FINAL.


DETAILED ACTION
	This is the first action on the merits for application 16/286466.  Claims 1-26 are currently pending in this application.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-10, 17-19, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIAO (2019/0300111) in view of BROWN (2019/0100280).

Regarding Claim 1, LIAO teaches a bicycle electric rear derailleur comprising: a base member (10) configured to be mounted to a bicycle frame (8); a movable member (20) configured to be movable with respect to the base member (10); a linkage structure (30)(40) configured to operatively couple the base member (10) to the movable member (20); the linkage structure (30)(40) including at least one of a communication unit [0030] receiving space (space inside 30), a charging-portion receiving space, a control-board receiving space, an operating-member receiving space, a display-unit receiving space, a connector receiving space and a date-reader receiving space. The driving module receives an electric signal and thus has a communication unit [0030].
LIAO does not teach a wireless communications unit.
BROWN teaches a wireless communications unit [0070]. 


Regarding Claim 2, LIAO as modified teaches further comprising: a wireless communication unit (BROWN [0070]) configured to be disposed to the wireless communication unit receiving space (space inside 30).

Regarding Claim 3, LIAO as modified teaches wherein the wireless communication unit (BROWN [0070]) is configured to be at least partly disposed to the wireless communication unit receiving space (space inside 30).

Regarding Claim 4, LIAO as modified teaches wherein the wireless communication unit (BROWN [0070]) receiving space (space inside 30) is an interior space formed to the linkage structure (30)(40).

Regarding Claim 8, LIAO as modified teaches further comprising: a control board configured to be disposed to the control-board receiving space (BROWN [0076][0118])(space inside 30 where the board is).

Regarding Claim 9, LIAO as modified teaches wherein the control board is configured to be at least partly disposed to the control-board receiving space (BROWN [0076][0118])(space inside 30 where the board is).

Regarding Claim 10, LIAO as modified teaches wherein the control-board receiving space is an interior space formed to the linkage structure (BROWN [0076][0118])(space inside 30 where the board is).

Regarding Claim 17, LIAO as modified teaches further comprising: a connector (50) configured to be disposed to the connector receiving space (30)(Fig. 5).

Regarding Claim 18, LIAO as modified teaches wherein the connector (50) configured to be at least partly disposed on the connector receiving space (30)(Fig. 5).

Regarding Claim 19, LIAO as modified teaches wherein the connector receiving space (30)(Fig. 5) is an interior space formed to the linkage structure (30).

Regarding Claim 23, LIAO as modified teaches wherein at least two of the wireless communication unit receiving space, the charging- portion receiving space, the control-board receiving space, the operating-member receiving space, the display-unit receiving space, the connector receiving space and the date-reader receiving space share a same space (30).

Regarding Claim 24, LIAO as modified teaches further comprising: a support member (310) and at least two of a wireless communication unit, a charging portion, a control board, an operating member, a display unit, a connector and a data reader; and 

Regarding Claim 25, LIAO as modified teaches further comprising a battery (422).

Regarding Claim 26, LIAO as modified teaches wherein, the linkage structure (30)(40) further includes a battery receiving space (space inside 40) to which the battery is configured to be disposed.


Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIAO (2019/0300111) in view of BROWN (2019/0100280) and further in view of PASQUA (2018/0237104).

Regarding Claim 5, LIAO as modified does not teach further comprising: a charging portion configured to be disposed to the charging-portion receiving space.
PASQUA teaches further comprising: a charging portion (444) configured to be disposed to the charging-portion receiving space (space receiving 444).  The charging portion is attached to the motor unit just as in LIAO.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in LIAO as modified to include a charging port as in PASQUA so the derailleur can be charged by plugging a power source to the derailleur which may improve convenience.

Regarding Claim 6, LIAO as modified teaches wherein the charging portion (PASQUA 444) is configured to be at least partly disposed to the charging-portion receiving space (PASQUA space receiving 444).

Regarding Claim 7, LIAO as modified teaches wherein the charging-portion receiving space (PASQUA space receiving 444) is an interior space formed to the linkage structure (30)(40).


Claims 11-13, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIAO (2019/0300111) in view of BROWN (2019/0100280) and further in view of HASHIMOTO (2016/0257377).

Regarding Claim 11, LIAO as modified does not teach further comprising: an operating member configured to be disposed to the operating-member receiving space.
HASHIMOTO teaches further comprising: an operating member (86) configured to be disposed to the operating-member receiving space (20). The data reader is in the motor unit.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in LIAO as modified to include an operating member as in HASHIMOTO so fine adjustment of the derailleur shifting is computer controlled.

Regarding Claim 12, LIAO as modified teaches wherein the operating member (HASHIMOTO 86) is configured to be at least partly disposed to the operating- member receiving space (HASHIMOTO 20) (space inside 30 where the operating member is).

Regarding Claim 13, LIAO as modified teaches wherein the operating-member receiving space (HASHIMOTO 86, 20) is an interior space formed to the linkage structure (space inside 30 where the operating member is).

Regarding Claim 20, LIAO as modified does not teach further comprising: a data reader configured to be disposed to the data-reader receiving space.
HASHIMOTO teaches further comprising: a data reader (89) configured to be disposed to the data-reader receiving space (20).  The data reader is in the motor unit.


Regarding Claim 21, LIAO as modified teaches wherein the data reader (HASHIMOTO 89) is configured to be at least partly disposed on the data-reader receiving space (HASHIMOTO 20).

Regarding Claim 22, LIAO as modified teaches wherein the data-reader (HASHIMOTO 89) receiving space (HASHIMOTO 20) is an interior space formed to the linkage structure (space inside 30 where the data reader is).





Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIAO (2019/0300111) in view of BROWN (2019/0100280) and further in view of DUEWELING (2019/0351971).

Regarding Claim 14, LIAO as modified does not teach further comprising: a display unit configured to be disposed to the display-unit receiving space.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in LIAO as modified to include a display as in DUEWELING so the derailleur can visually signal operating states of the electronic control device.

Regarding Claim 15, LIAO as modified teaches wherein the display unit (DUEWELING 176) is configured to be at least partly disposed to the display-unit receiving space (DUEWELING 160).

Regarding Claim 16, LIAO as modified teaches wherein the display-unit receiving space (DUEWELING 160) is an interior space formed to the linkage structure (space inside 30 where the operating member is).

The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654